DETAILED ACTION
          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Examiner’s note 
This application claims priority to Chinese Patent Application No. CN201610873681.1 filed on 09/30/2016, Chinese Patent Application No CN 201611155234.9 filed on 12/14/2016 and PCT/CN2017/103181 filed on 09/25/2017. 							Examiner noted that the certified copy of Chinese Patent Applications have been received; however, there is no English translation; Thus applicant did not perfect the priority date. Therefore the priority date for this application is an International Application No. PCT/CN2017/103181 filed on 09/25/2017. 		
Allowable Subject Matter
Claims 5 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious 
Claims1,6, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al US 20190222461A1 in view of KIM et al US 20180176892 A1.

Regarding Claim1, Atungsiri discloses A method of data processing, comprising:
modulating, by a data sending device( see fig,6 an SSD modulator at the transmitter), a to-be-transmitted bit sequence to obtain a first 5symbol sequence( see fig. 6, A data flow 601 ), wherein the first symbol sequence comprises M complex-valued symbols(i.e. Sn=In+jQn (    ,  M=1) , and M is an integer greater than or equal to 1( i.e. M=1)  ( see fig. 6. And [0066] A data flow 601 is received at a Quadrature Amplitude Modulation (QAM) mapper 650 which generates I (In-phase) and Q (quadrature) signals taking values In and Qn. The data flow may for example be received from a FEC encoding and rate matching process, wherein the Transport Blocks (TB) bits are mapped to modulation symbols using a QAM constellation; wherein each real and imaginary component of the complex signal Sn=In+jQn  from the QAM mapper is rotated by the same angle Ø ),
splitting, by the data sending device, a real part and an imaginary part of each complex-valued symbol in the first symbol sequence into two symbols to obtain a second symbol sequence, wherein the second symbol sequence comprises 2M symbols( see fig. 6,  QAM 650generates (i. e. separate) I (In-phase) and Q (quadrature) signals  from Sn=In+jQn ) 
(the output of QAM 650 generate second symbol which 2 symbols(In and Qn ) wherein M=1 ; QAM 650 is interpreted as also being the splitter),
10performing, by the data sending device, phase rotation on the symbols in the second symbol sequence to obtain a third symbol sequence([0066] discuss each real and imaginary component of the complex signal Sn=In+jQn from the QAM mapper is rotated by the same angle Ø)
generating, by the data sending device, symbol corresponding to the to-be-transmitted bit sequence by using the third symbol sequence; and 15transmitting, by the data sending device, the symbol( fig. 6 and [0068] discuss  the IQ combiner block 654 combined the I and Q components and  mapped onto resource elements for transmission), furthermore( [0116]-[0117] discuss recombining the interleaved I and Q signals into a combined signal; and mapping the combined signal onto the plurality of transmission units for transmission via a wireless interface.
While Atungsiri discloses OFDM symbol but Atungsiri does not explicitly disclose OFDM symbol is SC-FDMA symbol.
However, KIM et al US 20180176892 A1 discloses An OFDM symbol may be called one SC-FDMA symbol ( see[0081]),wherein  SC-FDMA symbols are generated and transmitted during one slot in a wireless communication system(see[0033] and[0186]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Atungsiri by including  symbol is SC-FDMA symbol , as disclosed by KIM in order to  lower the Peak-to-Average Power Ratio (PAPR)(see [0146]).

Regarding Claim10,Atungsiri discloses A data sending device( see fig,6 an SSD modulator at the transmitter), comprising: a processor [0046] discuss processor unit 400B may comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein using conventional programming/configuration techniques for equipment in wireless telecommunications), configured, comprising: 
modulate a to-be-transmitted bit sequence ( see fig. 6, A data flow 601 ),to obtain a first symbol sequence, wherein 10the first symbol sequence comprises M complex-valued symbols (i.e. Sn=In+jQn (    ,  M=1), and M is an integer greater than or equal to 1 ( see fig. 6. And [0066] A data flow 601 is received at a Quadrature Amplitude Modulation (QAM) mapper 650 which generates I (In-phase) and Q (quadrature) signals taking values In and Qn. The data flow may for example be received from a FEC encoding and rate matching process, wherein the Transport Blocks (TB) bits are mapped to modulation symbols using a QAM constellation; wherein each real and imaginary component of the complex signal Sn=In+jQn from the QAM mapper is rotated by the same angle Ø );								split a real part and an imaginary part of each complex-valued symbol in the first symbol ( see fig. 6,  QAM 650generates (i. e. separate) I (In-phase) and Q (quadrature) signals  from Sn=In+jQn ) 
(the output of QAM 650 generate second symbol which 2 symbols(In and Qn ) wherein M=1 ),
15perform phase rotation on the symbols in the second symbol sequence to obtain a third symbol sequence([0066] discuss each real and imaginary component of the complex signal Sn=In+jQn from the QAM mapper is rotated by the same angle Ø); and 
generate symbol corresponding to the to-be-transmitted bit sequence by using the third symbol sequence; and  20a transmitter, configured to transmit symbol( fig. 6 and [0068] discuss  the IQ combiner block 654 combined the I and Q components and  mapped onto resource elements for transmission), furthermore( [0116]-[0117] discuss recombining the interleaved I and Q signals into a combined signal; and mapping the combined signal onto the plurality of transmission units for transmission via a wireless interface).
However, KIM et al US 20180176892 A1 discloses An OFDM symbol may be called SC-FDMA symbol( see[0081]),wherein  SC-FDMA symbols are generated and transmitted during one slot in a wireless communication system(see[0033] and[0186]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Atungsiri by including  symbol is SC-FDMA symbol , as disclosed by KIM in order to  lower the Peak-to-Average Power Ratio (PAPR)(see [0146]).

Regarding Claim19, Atungsiri discloses A data receiving device, comprising: a receiver ([0069] discuss A corresponding reverse signal processing chain is provided at the receiver for the receiver to attempt to retrieve the original signal S from the received combined, interleaved, rotated and modulated signal that is received via the resource elements) configured to receive symbol corresponding to a bit sequence([0126]-[0129] discus A method of receiving a wireless signal, the method comprising receiving, from a wireless interface, a combined complex signal sent using a plurality of transmission units; splitting the complex signal into a real component “I” signal and an imaginary component “Q” signal, the split I and Q signals providing In and Qn values for each transmission unit n of a plurality of transmission units; de-interleaving the split I and Q signals to reverse an interleaving function to generate de-interleaved I and Q signals, wherein the de-interleaving is configured to re-order the split In and Qn values to attempt to recover pre-interleaving I and Q signals), and; and a processor, configured to:  
15obtain a first symbol sequence in time domain by processing the symbol, wherein the first symbol sequence comprises 2M symbols, and M is an integer greater than or equal to 1([0126]-[0129] discus A method of receiving a wireless signal, the method comprising receiving, from a wireless interface, a combined complex signal sent using a plurality of transmission units; splitting the complex signal into a real component “I” signal and an imaginary component “Q” signal, the split I and Q signals providing In and Qn values for each transmission unit n of a plurality of transmission units; de-interleaving the split I and Q signals to reverse an interleaving function to generate de-interleaved I and Q signals, wherein the de-interleaving is configured to re-order the split In and Qn values to attempt to recover pre-interleaving I and Q signals,
applying a reverse modulation and rotation function to each of the de-interleaved I and Q signals to attempt to recover a data input used for generating the combined complex signal received via the wireless interface.; and 
20combine real parts of symbols in the second symbol sequence respectively as real parts and imaginary parts to obtain a third symbol sequence, wherein the third symbol sequence comprises M complex-valued symbols, demodulate the third symbol sequence to obtain a demodulated bit sequence corresponding to the bit sequence.[0131]-[0134] discuss applying a reverse modulation and rotation function to each of the de-interleaved I and Q signals to attempt to recover a data input used for generating the combined complex signal received via the wireless interface, wherein original bits is recovered.
However, KIM et al US 20180176892 A1 discloses An OFDM symbol may be called SC-FDMA symbol (see[0081]),wherein  SC-FDMA symbols are generated and transmitted during one slot in a wireless communication system(see[0033] and[0186]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Atungsiri by including  symbol is SC-FDMA symbol , as disclosed by KIM in order to  lower the Peak-to-Average Power Ratio (PAPR)(see [0146]).
Regarding claims 6and 15, the combination of Atungsiri and KIM discloses all the features with respect to claims 1 and 10, respectively.
Atungsiri further discloses wherein the modulating, by a data sending device, a to-be-transmitted bit sequence comprises: modulating a to-be-transmitted bit by using at least one of PI/4 rotation binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), or ( see  fig 6and [0066] Quadrature Amplitude Modulation (QAM) mapper 650).

Claims 2,8 ,11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al US 20190222461A1 in view of KIM et al US 20180176892 A1 in view of Zhu et al US 2017/0134203 A1.

Regarding claims 2, and 11, the combination of Atungsiri and KIM discloses all the features with respect to claims 1 and 10, respectively.
Atungsiri  discloses wherein the generating at least symbol by using the third symbol sequence comprises:; 20generating the symbol by using the fourth symbol sequence ( fig. 6 and [0068] discuss  the IQ combiner block 654 combined the I and Q components and  mapped onto resource elements for transmission), furthermore( [0116]-[0117] discuss recombining the interleaved I and Q signals into a combined signal; and mapping the combined signal onto the plurality of transmission units for transmission via a wireless interface).
However, KIM et al US 20180176892 A1 discloses An OFDM symbol may be called SC-FDMA symbol ( see[0081]),wherein  SC-FDMA symbols are generated and transmitted during one slot in a wireless communication system(see[0033] and[0186]).			It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Atungsiri by including  symbol is SC-FDMA symbol , as disclosed by KIM in order to  lower the Peak-to-Average Power Ratio (PAPR)(see [0146]).

However, Zhu et al US 2017/0134203 A1 discloses performing discrete Fourier transform (DFT) of 2M points on the third symbol sequence to obtain a fourth symbol sequence (see[0021] a Discrete Fourier Transform (DFT) spreading unit for generating two pure real-valued data flows by applying a DFT operation to each of the two generated conjugate symmetric complex-value data flows)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of  Atungsiri  and KIM by including  performing discrete Fourier transform (DFT) of 2M points on the third symbol sequence to obtain a fourth symbol sequence, as disclosed by Zhu in order to  improve the PAPR performance using on DFT spreading (see [0095]).

Regarding claims 8, and 17, the combination of Atungsiri and KIM discloses all the features with respect to claims 1 and 10, respectively.
The combination of Atungsiri and KIM does not disclose wherein for the splitting a real part and an imaginary part of each complex-valued symbol in the first symbol sequence into two symbols to obtain a second symbol sequence, the first symbol sequence is denoted as d, and d satisfies the following formula: 
d=[d0, d1, . . . , dM ] 
and the second symbol sequence is denoted as doffset, and doffset satisfies the following formula:  

    PNG
    media_image1.png
    13
    446
    media_image1.png
    Greyscale


However, Zhu et al US 2017/0134203 A1 discloses wherein for the splitting a real part and an imaginary part of each complex-valued symbol in the first symbol sequence into two symbols to obtain a second symbol sequence, the first symbol sequence is denoted as d, and d satisfies the following formula: 
d=[d0, d1, . . . , dM ] 
and the second symbol sequence is denoted as doffset, and doffset satisfies the following formula:  

    PNG
    media_image1.png
    13
    446
    media_image1.png
    Greyscale

Wherein Re {} 38indicates an operation of obtaining a real part and Im{} indicates an operation of obtaining an imaginary part[0112]As shown in FIG. 8, the input complex-value modulated data is divided into two signals by a data separation module 801 first. Specifically, the input Mr complex-value modulated data symbols may be represented in a vector form as d=[d0, d1, . . . , dM r −1]T. Said data separation module 801 divides input complex-value modulated data into two complex-value modulated data with equal length, which are represented by d I and d Q, respectively. For example, d I and d Q may be extracted from the first half and the second half of d, respectively, and may be represented by
d I =[d 0 ,d 1 , . . . ,d M r /2-1]T , d Q =[d M r /2 ,d M r /2+1 , . . . ,d M r −1]T  .
(examiner’s note  ;d offset= d I + d Q wherein d I represents real part and d Q      represents imaginary part)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of  Atungsiri  and KIM by including wherein for the splitting a real part and an imaginary part of d=[d0, d1, . . . , dM ] and the second symbol sequence is denoted as doffset, and doffset satisfies the following formula:  
    PNG
    media_image1.png
    13
    446
    media_image1.png
    Greyscale

Wherein Re {} 38indicates an operation of obtaining a real part and Im{} indicates an operation of obtaining an imaginary part, as disclosed by Zhu in order to  improve the PAPR performance using on DFT spreading (see [0095]).

Claims 7and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al US 20190222461A1 in view of KIM et al US 20180176892 A1 in view of Atungsiri et al US US 20170338907 A1, refer as Atungsiri_907 

15Regarding claims 7, and 16, the combination of Atungsiri and KIM discloses all the features with respect to claims 1 and 10, respectively.
the combination of Atungsiri and KIM does not disclose wherein the modulating, by a data sending device, a to-be-transmitted bit sequence comprises: modulating a to-be-transmitted bit by using Pi/4 rotation binary phase shift keying (BPSK), wherein the Pi/4 rotation BPSK modulation scheme is a modulation scheme in which +Pi/4 rotation or -Pi/4 rotation is performed on a BPSK modulation constellation 20diagram; and modulating the to-be-transmitted bit sequence within different time units by using the at least one SC-FDMA symbol as a time unit and by alternately using the modulation scheme of + Pi /4 rotation on the BPSK modulation constellation diagram and the modulation scheme of - Pi /4 rotation on the BPSK modulation 
Atungsiri_907 discloses wherein the modulating, by a data sending device, a to-be-transmitted bit sequence comprises: modulating a to-be-transmitted bit by using ii/4 rotation binary phase shift keying (BPSK), wherein the Pi/4 rotation BPSK modulation scheme is a modulation scheme in which +Pi/4 rotation or -Pi/4 rotation is performed on a BPSK modulation constellation 20diagram; and modulating the to-be-transmitted bit sequence within different time units by using the at least one SC-FDMA symbol as a time unit and by alternately using the modulation scheme of + Pi /4 rotation on the BPSK modulation constellation diagram and the modulation scheme of - Pi /4 rotation on the BPSK modulation constellation diagram, wherein a same rotation 25manner is used for to-be-transmitted bits within a same time unit.  [0052] discuss  the transformation consists of a rotation of the modulation symbol. There is an optimum angle or at least optimised (for any modulation order) that the modulation symbol should be rotated by Positive and negative values of this optimum angle could be applied ; wherein An optimum rotation (or optimized) angle can be derived for each signal constellation and these optimum rotation angles would be specified. For example the optimum rotation angle for BPSK is 45degrees(i.e.  π/4) ([0067]), Wherein a transformation process is shown in FIG. 7. For the example shown in FIG. 7 a modulator 701 π/4-BPSK modulation to modulate data symbols of the encoded data bits (see[0092]) ; 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of  Atungsiri  and KIM by including wherein the modulating, by a data sending device, a to-be-transmitted bit sequence comprises: modulating a to-be-transmitted bit by using ii/4 rotation Atungsiri_907 in order to  modulate data symbols of the encoded data bits using π/4-BPSK modulation (see [0092]).

Claims 3,4,9, 12,13,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al US 20190222461A1 in view of KIM et al US 20180176892 A1 in view of Zhu et al US 2017/0134203 A1 in view of WANG et al US 20180091343 A1.

Regarding claims 3, and 12, the combination of Atungsiri and KIM  and Zhu discloses all the features with respect to claims 2 and 11, respectively.
The combination of Atungsiri ,KIM  and Zhu does not  disclose wherein the generating the at least one SC-FDMA symbol by using the fourth symbol sequence comprises: multiplying the fourth symbol sequence by a window function to obtain a fifth symbol sequence that comprises Q symbols, wherein Q is an integer greater than or equal to 1, and 2M greater than or equal to Q  and Q  greater than or equal to M;performing inverse fast Fourier transformation (IFFT) on the fifth symbol sequence to generate the at least one SC-FDMA symbol.  	However, WANG et al US 20180091343 A1 discloses wherein the generating the at least [0042] discuss signal of a sending end to obtain an NM point frequency domain symbol signal, construct a coefficient matrix H based on a prototype filter function, and right-multiply the NM point frequency domain symbol signal(i.e. M symbol) by the coefficient matrix H to obtain a 2NM point frequency domain symbol signal(i.e. Q symbol). an IFFT transform portion, which is used to perform an M-point IFFT repeated 2N times on the 2NM point frequency domain symbol signal to obtain a 2NM point time domain signal
Examiner’s note: applicant defines window function as matrix (see (US 2019 / 0222456 A1) [0098]   The window function may be implemented in a form of a matrix)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of  Atungsiri  , KIM  and Zhu by wherein the generating the at least one SC-FDMA symbol by using the fourth symbol sequence comprises: multiplying the fourth symbol sequence by a window function to obtain a fifth symbol sequence that comprises Q symbols, wherein Q is an integer greater than or equal to 1, and 2M greater than or equal to Q  and Q  greater than or equal to M;performing inverse fast Fourier transformation (IFFT) on the fifth symbol sequence to generate the at least one SC-FDMA symbol as disclosed by WANG in order to perform a modified discrete Fourier transform (MDFT) treatment (see [0005]).

Regarding claims 4, and 13, the combination of Atungsiri and KIM  and Zhu discloses all the features with respect to claims 2 and 11, respectively.
The combination of Atungsiri ,KIM  and Zhu does not  disclose wherein the generating the at least one SC-FDMA symbol by using the fourth symbol sequence comprises:  30cyclically extending the fourth symbol sequence to obtain a fifth symbol sequence that comprises Q symbols, wherein Q is an integer greater than or equal to 2, and Q > 2M; multiplying the fifth symbol sequence by a window function to obtain a sixth symbol 37sequence that comprises Q symbols; and performing inverse fast Fourier transformation (IFFT) on the sixth symbol sequence to generate the at least one SC-FDMA symbol..  	
However, WANG et al US 20180091343 A1 discloses wherein the generating the at least one SC-FDMA symbol by using the fourth symbol sequence comprises:  30cyclically extending the fourth symbol sequence to obtain a fifth symbol sequence that comprises Q symbols, wherein Q is an integer greater than or equal to 2, and Q > 2M; multiplying the fifth symbol sequence by a window function to obtain a sixth symbol 37sequence that comprises Q symbols; and performing inverse fast Fourier transformation (IFFT) on the sixth symbol sequence to generate the at least one SC-FDMA symbol 0042] discuss signal of a sending end to obtain an NM point frequency domain symbol signal, construct a coefficient matrix H based on a prototype filter function, and right-multiply the NM point frequency domain symbol signal(i.e. M symbol) by the coefficient matrix H to obtain a 2NM point frequency domain symbol signal(i.e. Q symbol). an IFFT transform portion, which is used to perform an M-point IFFT repeated 2N times on the 2NM point frequency domain symbol signal to obtain a 2NM point time domain signal
Examiner’s note: applicant defines window function as matrix (see (US 2019 / 0222456 A1) [0098]   The window function may be implemented in a form of a matrix)
Atungsiri  , KIM  and Zhu by wherein the generating the at least one SC-FDMA symbol by using the fourth symbol sequence comprises:  30cyclically extending the fourth symbol sequence to obtain a fifth symbol sequence that comprises Q symbols, wherein Q is an integer greater than or equal to 2, and Q > 2M; multiplying the fifth symbol sequence by a window function to obtain a sixth symbol 37sequence that comprises Q symbols; and performing inverse fast Fourier transformation (IFFT) on the sixth symbol sequence to generate the at least one SC-FDMA symbol, as disclosed by WANG in order to perform a modified discrete Fourier transform (MDFT) treatment (see [0005]).
Regarding claims 9, and 18, the combination of Atungsiri and KIM  and Zhu and  WANG discloses all the features with respect to claims 3 and 12, respectively.
Atungsiri further disclose  wherein the data sending device is user equipment [0040]Terminal devices may also be referred to as mobile stations, user equipment (UE), 5and the data sending device receives at least one of information about M ( claim 26,terminal of any of claim 23 being further configured to: receive an indication of a plurality of transmission units where the combined complex signal was affected by a colliding wireless signal), information about Q, or information about a ratio relationship between M and Q.  

Regarding claim 20, the combination of Atungsiri and KIM discloses all the features with respect to claim 19.
The combination of Atungsiri and KIM   does not  disclose  wherein for the obtaining a first symbol sequence in time domain by processing the at least one SC-FDMA symbol, the .
However, Zhu et al US 2017/0134203 A1 discloses wherein for the obtaining a first symbol sequence in time domain by processing the at least one SC-FDMA symbol, the processor is configured to: perform fast Fourier transformation (FFT) on the at least one SC-FDMA symbol to obtain a fourth symbol sequence  , wherein the fourth symbol sequence comprises Q symbols, 30and Q is an integer greater than or equal to 1 [0090] an output signal of each analysis filter bank 202 is processed by a corresponding M-point Fast Fourier Transform (FFT) unit 203  for demodulation. Demodulated data are equalized in equalizers 204. After that, the real part and the imaginary part of each sub-carrier are alternately extracted by real part extraction units 205. 41; and perform inverse discrete Fourier transform (IDFT) of 2M points on the fifth symbol sequence to obtain the first symbol sequence [0039]an Inverse Discrete Fourier Transform (IDFT) spreading unit for generating two third complex-value data flows by applying an IDFT to each of the real part of the two second complex-value data flows.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of  Atungsiri  and KIM by including  wherein for the obtaining a first symbol sequence in time  , wherein the fourth symbol sequence comprises Q symbols, 30and Q is an integer greater than or equal to 1, and perform inverse discrete Fourier transform (IDFT) of 2M points on the fifth symbol sequence to obtain the first symbol sequence as disclosed by Zhu in order to  improve the PAPR performance using on DFT spreading (see [0095]).
The combination of Atungsiri ,KIM  and Zhu does not  disclose multiply the fourth symbol sequence by a window function; perform a sequence extending or sequence shortening operation on a fourth symbol sequence obtained after the multiplication by the window function to obtain a fifth symbol 41sequence
WANG discloses multiply the fourth symbol sequence by a window function; perform a sequence extending or sequence shortening operation on a fourth symbol sequence obtained after the multiplication by the window function to obtain a fifth symbol 41sequence[0042] discuss signal of a sending end to obtain an NM point frequency domain symbol signal, construct a coefficient matrix H based on a prototype filter function, and right-multiply the NM point frequency domain symbol signal(i.e. M symbol) by the coefficient matrix H to obtain a 2NM point frequency domain symbol signal(i.e. Q symbol). an IFFT transform portion, which is used to perform an M-point IFFT repeated 2N times on the 2NM point frequency domain symbol signal to obtain a 2NM point time domain signal
Examiner’s note: applicant defines window function as matrix (see (US 2019 / 0222456 A1) [0098]   The window function may be implemented in a form of a matrix)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of  as disclosed by WANG in order to perform a modified discrete Fourier transform (MDFT) treatment (see [0005]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478              

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478